In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1579 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

MANDY L. HAGEN, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Southern District of Illinois. 
              No. 17‐CR‐40011 — J. Phil Gilbert, Judge. 
                      ____________________ 

   ARGUED NOVEMBER 7, 2018 — DECIDED JANUARY 2, 2019 
               ____________________ 

   Before ROVNER, SYKES, and BARRETT, Circuit Judges. 
    BARRETT, Circuit Judge. Mandy Hagen was convicted twice 
under  Illinois  law  for  failing  to  get  her  children  to  school. 
When she later pleaded guilty in federal court for conspiring 
to distribute methamphetamine, the district court counted her 
two convictions for allowing child truancy toward her crimi‐
nal  history  score.  That  was  an  error.  Section  4A1.2(c)  of  the 
Sentencing  Guidelines  excludes  certain  crimes,  and  those 
“similar to” them, from a defendant’s criminal history. One of 
2                                                      No. 18‐1579 

the  listed  oﬀenses  is  non‐support,  which  involves  failing  to 
provide for a child’s basic needs. Permitting truancy is a sim‐
ilar oﬀense, and a less serious one at that. Hagen’s criminal 
history  score  must  be  recalculated,  this  time  excluding  her 
two truancy‐related oﬀenses.  
                                 I. 
    In 2013, Mandy Hagen joined a scheme to distribute meth‐
amphetamine to several counties in Illinois. As part of this en‐
terprise, she sold meth, provided ingredients and a venue for 
its manufacture, and collected drug debts. After a few close 
calls  with  law  enforcement,  Hagen  was  finally  arraigned  in 
May 2017. She pleaded guilty to a single count of conspiracy 
to distribute more than 50 grams of methamphetamine. 
    At sentencing, the government contended that the district 
court should count Hagen’s two prior offenses for Guardian 
Allows Child Truancy, a crime under 105 Ill. Comp. Stat. 5/26‐
10,  in  calculating  her  criminal  history  score.  See  U.S.S.G. 
§ 4A1.1(c).  Hagen  had  pleaded  guilty  to  this  offense  twice. 
During the 2013–14 school year, she allowed her child M.F. to 
be truant for 21 days. Then in 2015, she allowed another of her 
children, B.F., to accumulate 18 unexcused absences. Includ‐
ing these two convictions in the calculation of Hagen’s crimi‐
nal history score put her in a higher criminal history category 
than she would have otherwise been in. 
    Hagen objected to  their inclusion, insisting  that they  fell 
within  § 4A1.2(c)  of  the  Guidelines,  which  excludes  certain 
specific  offenses—and  those  “similar  to”  them—from  a  de‐
fendant’s criminal history. According to Hagen, Guardian Al‐
lows Child Truancy is similar enough to the listed excluded 
offense  of  “[j]uvenile  status  offenses  and  truancy”  that  it 
No. 18‐1579                                                           3

should be excluded. The government responded that permit‐
ting truancy is a more serious offense than actually being tru‐
ant, since adult guardians are held to a higher standard of re‐
sponsibility  than  are  the  children  in  their  care.  The  district 
court sided with the government, and Hagen appeals that de‐
cision. 
                                  II. 
   Under  the  Guidelines,  prior  offenses—including  misde‐
meanors  and  petty  offenses—typically  increase  the  defend‐
ant’s criminal history score, which in turn affects the recom‐
mended  sentencing  range.  But  § 4A1.2(c)  of  the  Guidelines 
provides  two  lists  of  offenses  that  courts  are  to  treat  differ‐
ently  when  calculating  a  criminal  history  score.  Section 
4A1.2(c)(1) instructs that  
        [s]entences for the following prior offenses and 
        offenses  similar  to  them,  by  whatever  name 
        they are known, are counted only if (A) the sen‐
        tence was a term of probation of more than one 
        year or a term of imprisonment of at least thirty 
        days, or (B) the prior offense was similar to an 
        instant offense[.] 
    It  then  lists  various  offenses,  including  careless  driving, 
gambling, contempt of court, prostitution, and non‐support. 
Section 4A1.2(c)(2) says that certain offenses should never be 
counted. Those include offenses such as fish and game viola‐
tions,  juvenile  status  offenses  and  truancy,  loitering,  and 
speeding.  U.S.S.G.  § 4A1.2(c)(2).  Like  § 4A1.2(c)(1),  this  sec‐
tion states that any offenses “similar to” the enumerated of‐
fenses,  “by  whatever  name  they  are  known,”  are  not  to  be 
counted. Id. 
4                                                            No. 18‐1579 

    Hagen concedes that allowing truancy is not specifically 
listed in either § 4A1.2(c)(1) or (c)(2). The question is whether 
her convictions should be excluded from her criminal history 
score because they are “similar to” one or more of those listed 
offenses. The Guidelines commentary on § 4A1.2(c) lists five 
factors  for  courts  to  consider  in  analyzing  this  issue:  (1)  “a 
comparison  of  punishments  imposed  for  the  listed  and  un‐
listed offenses,” (2) “the perceived seriousness of the offense 
as indicated by the level of punishment,” (3) “the elements of 
the  offense,”  (4)  “the  level  of  culpability  involved,”  and  (5) 
“the degree to which the commission of the offense indicates 
a likelihood of recurring criminal conduct.” U.S.S.G. § 4A1.2 
cmt.  12(A).  In  applying  these  factors,  courts  are  to  take  a 
“common sense approach.” Id. 
      The Illinois Code makes it a crime for “[a]ny person hav‐
ing custody or control of a child … to whom notice has been 
given of  the child’s truancy … [to] knowingly and willfully 
permit[]  such  a  child  to  persist  in  his  truancy  within  that 
school year.” 105 Ill. Comp. Stat. 5/26‐10.1 A child is truant if 
they are “absent without valid cause … from such attendance 
for  more  than  1%  but  less  than  5%  of  the  past  180  school 
days.”  105  Ill.  Comp.  Stat.  5/26‐2a.  A  guardian  who  allows 
truancy commits a Class C misdemeanor punishable by up to 
“30 days [of] imprisonment and/or a fine of up to $500.” 105 
Ill.  Comp.  Stat.  5/26‐10.  Class  C misdemeanors  are  the  least 
serious misdemeanors in the Illinois code. See 730 Ill. Comp. 




                                                 
     1 Though the name doesn’t seem to appear in the Illinois code, we take 

the parties’ lead in calling this offense “Guardian Allows Child Truancy.” 
No. 18‐1579                                                        5

Stat. 5/5‐4.5‐10, 5/5‐4.5‐65. And the maximum fine for allow‐
ing truancy is lower than the usual $1,500 cap for a Class C 
misdemeanor in Illinois. See id. at 5/5‐4.5‐65(e).  
    Hagen’s argument below was that her offenses were sim‐
ilar  to  “[j]uvenile  status  offenses  and  truancy,”  an  offense 
listed  in  § 4A1.2(c)(2).  She  renews  this  argument  on  appeal. 
Her  basic  point  is  that  Guardian  Allows  Child  Truancy  is 
nothing more than aiding and abetting truancy. If that’s right, 
she says, then allowing truancy would be at most identical in 
seriousness to the underlying offense it abets, and it couldn’t 
logically be worse. 
    We disagree. Adults who allow (or abet) truancy are more 
culpable than the truant children themselves. They are held 
to a higher standard than those in their care, and for good rea‐
son. Children can’t generally be expected to understand the 
importance  of  their  school  attendance.  But  adults  should 
know better. 
    The truancy laws in Illinois reflect this reasoning. The Illi‐
nois Code doesn’t criminalize truancy by children—it doesn’t 
even allow for any punitive action to be taken unless support‐
ive services and resources have been provided to the student. 
105 Ill. Comp. Stat. 5/26‐12. But it does criminalize the allow‐
ance of truancy by a guardian. 105 Ill. Comp. Stat. 5/26‐10. In‐
deed, “criminal proceedings under the [truancy statutes] are 
directed  against  those  having  custody  of  the  child,  not  the 
child himself.” In re K.S.Y., 416 N.E.2d 736, 739 (Ill. Ct. App. 
1981). This is a significant difference in punishment, and it in‐
dicates  different  levels  of  seriousness  between  the  offenses. 
We therefore conclude that Guardian Allows Child Truancy 
is not sufficiently similar to truancy itself to merit exclusion 
under that part of § 4A1.2(c)(2). 
6                                                        No. 18‐1579 

                                  III. 
   That  is  not  to  say  that  Guardian  Allows  Child  Truancy 
should necessarily count toward Hagen’s criminal history cat‐
egory.  Hagen  contends  that  even  if  this  offense  is  insuffi‐
ciently similar to truancy, it should be excluded because of its 
similarity  to  other  offenses  marked  for  exclusion  by 
§§ 4A1.2(c)(1) and (c)(2).  
    Hagen did not raise this more general argument before the 
district court; there, she focused solely on the comparison be‐
tween  allowing  truancy  and  truancy  itself.  Because  she  for‐
feited  the  point  she  now  presses,  the  government  is  correct 
that we can review it only for plain error. See United States v. 
Garrett, 528 F.3d 525, 527 (7th Cir. 2008). Under the plain error 
test, we “decide whether there was an error, whether it was 
plain, and whether it affected substantial rights.” Id. If so, then 
“we may exercise our discretion only if the error seriously af‐
fects  the  fairness,  integrity,  or  public  reputation  of  judicial 
proceedings.” Id. (internal quotation marks omitted). 
    None  of  the offenses listed  in §§ 4A1.2(c)(1)  and (c)(2) is 
exactly like Guardian Allows Child Truancy. But while allow‐
ing truancy is more serious than simple truancy, it is substan‐
tially  less  serious  than  one  comparable  offense  listed  in 
§ 4A1.2(c)(1): non‐support, which involves various failures to 
support  or  provide  maintenance  for  a  spouse  or  child  to 
whom one is obligated. See, e.g., 750 Ill. Comp. Stat. 16/15(a). 
    Non‐support is a (c)(1) offense. Those offenses (and those 
similar to them) are only counted if the sentence was a term 
of probation of more than one year or a term of imprisonment 
of at least thirty days, or if the prior offense was similar to an 
No. 18‐1579                                                                 7

instant offense. U.S.S.G. § 4A1.2(c)(1). Hagen’s Guardian Al‐
lows Child Truancy sentences were for only four days total, 
and they were not similar to the drug conspiracy conviction 
for which she is being sentenced here.2 Thus, if her prior of‐
fenses were similar to non‐support, the district court should 
not have included them. 
    As  noted,  non‐support  bears  an  obvious  resemblance  to 
allowing truancy because both offenses involve a guardian’s 
failure to fulfill her responsibilities to a minor in her care. And 
the following analysis of the five factors from the Guidelines 
commentary does more than confirm this resemblance—it re‐
veals that non‐support is a significantly more serious offense 
than Guardian Allows Child Truancy. It would plainly violate 
our common sense approach to hold that the less serious of‐
fense must be counted while the more serious one is exempt. 
    The  first  factor  compares  the  punishments  for  each  of‐
fense.  Looking  at  Illinois’s  code,  we  see  that  a  person  con‐
victed of non‐support is guilty of a Class A misdemeanor at 
best,  and  a  Class  4  felony  at  worst.  750  Ill.  Comp.  Stat. 
16/15(b). The former carries a sentence of less than one year of 
imprisonment, and the latter carries a sentence of not less than 
one year and not more than three years. 730 Ill. Comp. Stat. 
5/5‐4.5‐45,  5/5‐4.5‐55.  These  sentences  are  both  much  more 
significant than the 30‐day maximum imprisonment for Class 



                                                 
     2  Hagen’s  first  Guardian  Allows  Child  Truancy  offense  earned  her 

two days’ imprisonment, six months of delayed court supervision, and a 
fine of $210. Her second resulted in a sentence of two weekends’ impris‐
onment, twelve months of court supervision, and a $180 fine. Her second 
fine and both terms of imprisonment were stayed. 
8                                                        No. 18‐1579 

C misdemeanors like Guardian Allows Child Truancy. 730 Ill. 
Comp. Stat. 5/5‐4.5‐65.  
    The relative sentences suggest a considerable difference in 
the  seriousness  of  these  two  offenses  as  indicated  by  their 
punishments, which we consider under the second commen‐
tary factor. And the fact that Guardian Allows Child Truancy 
is the less serious of the two cuts very strongly in favor of ex‐
cluding it under § 4A1.2(c)(1). 
    Under the third factor, we compare the elements of the of‐
fense. Here again, we see similarity between the two. Guard‐
ian Allows Child Truancy involves positions of authority over 
a child and a willful failure to fulfill one’s responsibilities to 
that  child.  See  105  Ill.  Comp.  Stat.  5/26‐10.  Non‐support  in‐
volves a similar, and we think more serious, failure toward a 
child or spouse. See 750 Ill. Comp. Stat. 16/15(a). 
    This comparative culpability goes toward the fourth fac‐
tor.  Refusing  to  support  a  child  strikes  us  as  a  more  severe 
offense  than  allowing  truancy.  Non‐support  involves  one 
who  “without  lawful  excuse,  deserts  or  willfully  refuses  to 
provide  for  the  support  or  maintenance  of  his  or  her 
child … .” Id. We think that one who deserts a child or fails to 
provide for the child’s basic necessities is more culpable than 
one who permits a child to skip school. 
   The  fifth  factor  asks  us  to  compare  the  extent  to  which 
these offenses suggest a likelihood of recurring criminal con‐
duct.  It  isn’t  entirely  clear  which  way  this  cuts,  since  both 
crimes  could  be  committed  under  many  different  circum‐
stances. But at the very least, it doesn’t seem that permitting 
truancy is any more likely to suggest future criminal conduct 
than is non‐support.  
No. 18‐1579                                                       9

     In sum, the five‐factor test confirms that Guardian Allows 
Child  Truancy  is  similar  to  the  offense  of  non‐support  and 
that  §  4A1.2(c)(1)  therefore  required  its  exclusion  from  Ha‐
gen’s criminal history score. Non‐support bears so many ob‐
vious similarities to Guardian Allows Child Truancy that the 
court plainly ought to have considered it. And it is so clearly 
more  serious  than  Hagen’s  offenses  that  we  are  convinced 
that the court committed plain error. This error affected a sub‐
stantial  right—Hagen’s  freedom—by  increasing  her  recom‐
mended sentence under the Guidelines. See Garrett, 528 F.3d 
at  527  (“A  sentence  based  on  an  incorrect  Guideline  range 
constitutes an error affecting substantial rights and can thus 
constitute plain error, which requires us to remand unless we 
have reason to believe that the error did not affect the district 
court’s selection of a particular sentence.”). And the fact that 
the  more  serious  offense  of  non‐support  is  excluded  would 
make it  particularly unjust to count the similar,  less serious 
offense  of  Guardian  Allows  Child  Truancy  toward  Hagen’s 
criminal history score. We believe that letting this error stand 
would “seriously affect[] the fairness … of judicial proceed‐
ings,” justifying a rare exercise of our discretion in reversing 
under a plain error standard. See Garrett, 528 F.3d at 527. 
                               * * * 
    We REVERSE the district court’s sentence and REMAND 
for resentencing in accordance with this opinion.